UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 98-40708
                          Summary Calendar
                       _____________________

                          KENNETH MALONE,

                                               Plaintiff-Appellant,

                              versus

                DAVID CONONIE; A. LOMO, Doctor; JAMES W.
         BOCHARD; JOSEPH CONNERS; RALPH GARDNER; WALTER C.
             KILGUS; AVIS R. LOPEZ; A. ONEGBILE; MARY A.
           TUCKER; BETTY COLEMAN; CARMEN MITCHELL; GRACE
             CHOA, Doctor; QUIBADEAUX, Ms; GRACE WRIGHT;
            IRVIN WOOD; OWEN MURRAH, Doctor; R. VEGHESE;
          CHANEY, Doctor; MATHEWS, Doctor; CONDE, Doctor;
          CARROL, Doctor; M. WARREN, Doctor; L. LISCOMBE,
            Doctor; JAMES ARENS, Doctor; JAMES E. RILEY;
               E. J. PEDERSON; N. MARTINEZ; RICK THAYER;
              S. FINCK, Executive Director of University
                        of Texas Medical Branch,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (G-97-CV-455)
_________________________________________________________________

                           June 21, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Kenneth Malone, Texas prisoner # 662533, appeals the district

court’s dismissal, for failure to prosecute, of his 42 U.S.C. §

1983 complaint regarding his medical needs and treatment.       He

maintains that he was in poor health and had suffered vision loss


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
which prevented him from being able to respond to the district

court’s order to answer interrogatories.

     A district court, sua sponte, may dismiss an action for

failure to prosecute or to comply with any court order.     See FED.

R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988).   Although the district court stated that the dismissal

was without prejudice, it is treated as being with prejudice,

because most of Malone’s claims would be time-barred if he were to

commence a new action based on the same allegations.    See Berry v.

Cigna/RSI-Cigna, 975 F.2d 1188, 1191 (5th Cir. 1992).

     Based upon our review of the record, we conclude that, in the

light of Malone’s failure to comply with the district court’s

orders, it did not abuse its discretion by dismissing for failure

to prosecute.   Malone’s failure to comply with an earlier Order to

Show Cause why his action should not be dismissed confirms that

subsequent lesser sanctions would have been unavailing.

                                                        AFFIRMED




                               - 2 -